Citation Nr: 1755834	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-22 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of use of the right hand under 38 U.S.C. § 1114(k) (2012).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from February 1976 to February 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a hearing officer at the RO in October 2014.  A transcript of the hearing is of record. 

In October 2014, the Veteran initiated a claim for an increased rating for residuals of his right upper extremity surgical scar.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDING OF FACT

As a result of service-connected disability, the Veteran has weakness, atrophy, neurological impairment, and decreased function of the right hand, but he retains some effective function of the hand and would not be equally well served by an amputation stump with use of a suitable prosthetic appliance.


CONCLUSION OF LAW

The criteria for SMC based on loss of use of the right hand are not met.  38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.350, 4.63 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that entitlement to SMC is warranted as he has lost the use of his right hand due to service-connected diabetic neuropathy and an in-service arm injury and scar.  Specifically, the Veteran contends that his in-service arm injury and scar effectively severed the tendons and nerves of the right arm which with time has led to limitation of motion and neurological dysfunction.  SMC is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of one hand or foot.  38 U.S.C. § 1114(k).

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand or of balance, propulsion, etc. in the case of the foot could be accomplished equally well by an amputation stump with prosthesis, for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the hand or foot involved.  38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a)(2).  

In this case, there is no question that the Veteran has significant problems with his right upper extremity and hand and for that reason, he receives a series of schedular disability ratings pertaining to orthopedic and neurological disabilities of the arm and hand.  However, the question in this case is whether the service connected disabilities are of such significance to cause "loss of use" of his right arm.  As noted above, the phrase "loss of use" is a term of art and has a specific meaning and definition for VA purposes.
The Veteran is service-connected for diabetic neuropathy of the right upper extremity, a scar of the right wrist, and limitation of motion of the wrist and each finger of the right hand associated with the right upper extremity scar.  He is in receipt of a combined total (100 percent) schedular rating and also receives SMC under 38 U.S.C. § 1114(k) for loss of use of a creative organ and under 38 U.S.C. § 1114(s).

The evidence of record establishes that the Veteran experiences a significant disability of the right hand as a result of his service-connected conditions.  VA treatment records document findings of right hand and finger muscle atrophy, contraction of the fingers with an inability to fully form a fist, and weakness in the right fingers and hand affecting the Veteran's ability to grasp and hold objects.   VA examinations in November 2011, April 2013, and November 2014 demonstrated similar results with muscle atrophy and weakness, sensory loss, limitation of motion, and diagnoses of moderate incomplete paralysis of the ulnar and median nerves in the right upper extremity.  In statements and testimony to VA, the Veteran also reports that he is unable to perform everyday tasks such as buttoning his shirt and pants, picking up objects like a glass or quarter, or driving with his right hand.  This medical and lay evidence therefore establishes functional impairment and limitations of the right hand. 

The Board acknowledges the Veteran's impairment of the right hand, but finds that his disability does not most nearly approximate loss of use of the hand as defined by VA.  The April 2013 and November 2014 VA examiners specifically found that the Veteran does not manifest functional impairment such that  no effective function remains other than that which would be equally well served by an amputation with prosthesis.  In other words, the Veteran would not benefit from an amputation and suitable prosthetic device.  The November 2014 VA examiner also concluded that the Veteran still had functional use of his right hand.  This finding is consistent with all the treatment records and VA examinations of record which demonstrate the Veteran's limitation of function without ankylosis or complete paralysis.  Furthermore, although an April 2013 private X-ray report and the April 2013 VA examiner refer to the Veteran's "loss of use of the right hand," it is clear that this term was not used as defined by VA where the Veteran would be equally well served by an amputation and prosthetic appliance.

The Board has also considered the Veteran's statements and testimony characterizing his right hand as "useless" and describing the functional impairments and effects of his disability.  As noted above, the Board finds that the Veteran experiences significant impairment to the right hand as a result of his service-connected disability, but the Board cannot conclude that he manifests "loss of use of the right hand" as required for SMC.  The symptoms of sensory loss, atrophy, finger contracture, and restricted motion have not caused a total loss of effective function.  The Board finds that the objective medical evidence is more probative regarding whether the Veteran manifests loss of use of the right hand, particularly as it requires a specific finding that no effective function remains other than that which would be equally well served by an amputation and prosthetic appliance.  As a lay person, the Veteran is competent to report symptoms capable of lay observation and the Board finds his statements are generally credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, however, the weight of all the medical and lay evidence does not establish loss of use of the right hand as defined by VA due to service-connected disabilities.  


ORDER

Entitlement to SMC for loss of use of the right hand under 38 U.S.C. § 1114(k) is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


